Rebecca




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 13, 2015

                                      No. 04-14-00854-CV

                                      Norris J. DEVOLL,
                                           Appellant

                                                v.

                        Rebecca DEMONBREUN and William Dowds,
                                     Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-15237
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
        Appellant Norris J. Devoll has filed a notice stating that he is in bankruptcy. The notice
states that the bankruptcy proceeding is pending in the United States Bankruptcy Court for the
Western District of Texas in San Antonio, under Case No. 15-40122G, styled In re: Norris J.
Devoll. The notice contains an authenticated copy of the page[s] of the bankruptcy petition
showing that the petition was filed on January 7, 2015. Accordingly, the appeal and all time
periods are stayed from the date the bankruptcy petition was filed. See TEX. R. APP. P. 8.2.

        It is therefore ORDERED that this appeal is ABATED. For administrative purposes, the
appeal will be treated as a closed case, unless and until it is reinstated in accordance with Rule
8.3 of the Texas Rules of Appellate Procedure.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court